Citation Nr: 1723127	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  17-04 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.

3.  Entitlement to additional nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to June 1962 and from August 1962 to May 1968.  He died in August 2015, and the appellant is claiming benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2016 rating decision and a May 2016 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Milwaukee, Wisconsin.  In the April 2016 decision, the RO denied entitlement to DIC and service connection for the cause of the Veteran's death.  In the May 2016 decision, the appellant was denied additional burial allowances.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for the cause of the Veteran's death and to additional nonservice-connected burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

The Veteran died in August 2015.  He was not a former prisoner of war (POW), and he was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.  Nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been claimed.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. §  1318 (West 2002); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and her representative have not raised any issues with the duty to notify or assist with regard to the claim for DIC under 38 U.S.C. § 1318. See Scott v. McDonald, 789, F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Moreover, in the decision below, the Board has the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as to the underlying facts pertaining to the claim for DIC under 38 U.S.C.A. § 1318, and as the Board has denied the claim as a matter of law, the notice and duty to assist provisions are inapplicable. See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).


Law and Analysis
 
VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected. 38 U.S.C.A. § 1318 (a); 38 C.F.R. § 3.22 (a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former POW and died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death. 38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a).  The total rating may be either schedular or based on unemployability. 38 C.F.R. § 3.22(c). 

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death. See e.g. Rodriguez v. Peake, 511 F.3d 1147 (2008).

In this case, the Veteran was discharged from his second period of service in May 1968, died in August 2015, and was not granted a 100 percent total rating on a schedular basis or in the form of a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  Rather, he was in receipt of a 50 percent evaluation for depression with psychotic features since June 1, 1968.

After a full review of the record, the Board finds that the Veteran was not continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years immediately preceding his death.  Because the durational requirements for a total disability rating under 38 U.S.C.A. § 1318 have not been met, nor has the evidentiary record shown the Veteran was former POW, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

The Board has also considered whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime. 38 C.F.R. § 3.22(b)(1).  Previous determinations which are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a).  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they are known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-1 (1992) (en banc).  In this case, a claim of CUE to any previous rating decision has not been raised.

For the reasons stated above, the Board finds that the criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met. See Sabonis, 6 Vet. App. at 430; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
ORDER

 Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The Veteran's death certificate listed the immediate cause of death as cardiopulmonary arrest, end stage cardiomyopathy, and congestive heart failure.  At the time of the Veteran's death, service connection was established for depression with psychotic features.

The appellant has contended that the Veteran had posttraumatic stress disorder (PTSD) that caused his heart trouble.  Alternatively, she has contended that the Veteran had ischemic heart disease caused by exposure to Agent Orange during his military service.  

In a September 2016 statement, the appellant referenced hospital records pertaining to a "psychotic break" during service that have not been associated with the record.  The Board notes that there are medical evaluation board proceeding notes included in the record; however, there are no records from his hospitalization.  A June 1971 VA neuropsychiatric examination report does reference a period of hospitalization for a psychiatric care at the Naval Hospital in Oakland, California, in March 1968.  These records are pertinent to the claim because the appellant claimed that the Veteran had Vietnam service while serving aboard the USS O'Brien and/or USS Pictor.  Both of these ships have been included in a list of ships which operated temporarily in Vietnam's inland waterways or those which docked to the shore in VA's Adjudication Procedure Manual. See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated March 23, 2017), VA Adjudication Procedure Manual M21-1, Part IV, Subpart ii, 2.C.3.e.  The dates that the ships operated in inland waterways or were docked to the shore in Vietnam fall within one year of the Veteran's hospitalization in Oakland, California.  The hospital records may confirm whether the Veteran was physically onboard either of the ships on the dates listed.  On remand, attempts should be made to obtain these records.  

While a VA medical opinion was obtained in December 2016, the VA examiner provided an opinion that was limited to the appellant's contention that the Veteran's service-connected depressive disorder caused or substantially contributed to the Veteran's death.  The VA examiner did not address whether the Veteran's heart disorder was at least as likely as not caused or etiologically related to his military service.  

In addition, the burial benefits claim is inextricably intertwined with the cause of death claim, and a remand is therefore required.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send a notice letter to the appellant in connection with her claims for service connection for the cause of the Veteran's death and burial benefits.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and (3) inform her about the information and evidence that she is expected to provide. 

This letter should include (1) a statement of the conditions for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate repository of records and request the Veteran's complete service personnel and treatment records, to include any separately held clinical records corresponding to a period of hospitalization for a psychiatric care at the Naval Hospital in Oakland, California, in March 1968. See June 1971 VA neuropsychiatric examination report.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice should be provided to the appellant and her representative.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for any private treatment records from Firmin Desloge Hospital in St. Louis, Missouri, pertaining to treatment for chest pain in 1968 or 1967 and heart surgery in 1979.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.

3.  After completing the foregoing development, the AOJ should refer the claims file to a suitably qualified VA examiner for a medical opinion to address the cause of the Veteran's death.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the appellant's statements.

The appellant has contended that the Veteran had PTSD that caused his heart trouble.  Alternatively, she has contended that the Veteran had ischemic heart disease caused by exposure to Agent Orange during service.  

It should be noted that the appellant is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's cause of death was causally or etiologically related to his military service.  It should be noted that the death certificate listed the immediate cause of death as cardiopulmonary arrest, end stage cardiomyopathy, and congestive heart failure.

In so doing, the examiner should consider the private medical records and indicate whether cardiomyopathy is a form of ischemic heart disease.  The examiner should also consider an April 2013 private cardiology evaluation that noted a history of a myocardial infarction in February 1979.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the medical opinion to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated. 

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




